The notice of intention to sue complied substantially with section 394a-1.0 of the Administrative Code of the City of New York “with such practical certainty as to satisfy the purpose of the statute” (Denecke v. Property Collaterals, Inc., 279 N. Y. 105, 107) so as “ to give the city the opportunity to investigate' such claim.” (Schwartz v. City of New York, 250 N. Y. 332, 335.) The accident happened at the southwest corner of Vanderbilt and St. Marks avenues, in Brooklyn. The reference to premises on St. Marks avenue was as unnecessary as it was erroneous. But, in view of the small area covered by the places mentioned in the notice, the notice, when reasonably construed, accomplished the purpose of the statute. (Walden v. City of Jamestown, 178 N. Y. 213.) Lazansky, P. J., Carswell, Johnston, Adel and Close, JJ., concur.